 1   LOWENSTEIN SANDLER LLP
     390 Lytton Avenue
 2   Palo Alto, CA 94301
 3   Telephone: 213-426-2170
     Fax: 973-597-6233
 4
 5   Counsel for Lead Plaintiffs Special Situations
         Fund III QP, L.P. and Special Situations
 6
         Cayman Fund, L.P.
 7
 8                                 UNITED STATES DISTRICT COURT
 9                            EASTERN DISTRICT OF CALIFORNIA
10
                                                      )   Master No.: 2:14-cv-2571-MCE-KJN
       SPECIAL SITUATIONS FUND III QP, L.P.,
11     SPECIAL SITUATIONS CAYMAN FUND,                )
       L.P, and DAVID M. FINEMAN, Individually        )   Hon. Morrison C. England, Jr.
12                                                    )
       and On Behalf of All Others Similarly
13     Situated,                                      )   CONSOLIDATED CLASS ACTION
                                                      )
14                                                    )   ORDER AWARDING
                     Plaintiffs,
                                                      )   ATTORNEYS’ FEES AND
15                                                    )   REIMBURSEMENT OF
       vs.
16                                                    )   LITIGATION EXPENSES
       MARRONE BIO INNOVATIONS, INC.,                 )
17                                                    )
       PAMELA G. MARRONE, JAMES B.
       BOYD, DONALD J. GLIDEWELL,                     )
18                                                    )
       HECTOR ABSI, ELIN MILLER, RANJEET
19     BHATIA, PAMELA CONTAG, TIM                     )
       FOGARTY, LAWRENCE HOUGH,                       )
20                                                    )
       JOSEPH HUDSON, LES LYMAN,
       RICHARD ROMINGER, SHAUGN                       )
21
       STANLEY, SEAN SCHICKEDANZ, and                 )
22     ERNST & YOUNG LLP,                             )
                                                      )
23                                                    )
                     Defendants.
                                                      )
24
25
26
27
28

     ORDER APPROVING
     FEES AND EXPENSES
     MASTER FILE No. 2:14-cv-2571-MCE-KJN
 1          WHEREAS, this matter came before the Court on Lead Counsel’s motion for an award of
 2   attorneys’ fees and reimbursement of litigation expenses;
 3          WHEREAS, the Court having considered all matters submitted to it; and it appearing that
 4   notice of the motion substantially in the form approved by the Court was mailed to all Settlement
 5   Class Members who or which could be identified with reasonable effort, and that a summary
 6   notice of the motion substantially in the form approved by the Court was published in The Wall
 7   Street Journal and was transmitted over the PR Newswire pursuant to the specifications of the
 8   Court; and the Court having considered and determined the fairness and reasonableness of the
 9   proposed request for attorneys’ fees and reimbursement of expenses,
10          NOW, THEREFORE, IT IS HEREBY ORDERED THAT:
11          1.      This Order incorporates by reference the definitions in the Stipulation and
12   Agreement of Settlement dated January 14, 2019 (the "Stipulation") (ECF No. 135-1) and all
13   capitalized terms not otherwise defined herein shall have the same meanings as set forth in the
14   Stipulation.
15          2.      The Court has jurisdiction to enter this Order, and over the subject matter of the
16   Action and all parties to the Action, including all EY Settlement Class Members.
17          3.      Notice of Lead Counsel’s motion for an award of attorneys’ fees and
18   reimbursement of Litigation Expenses was given to the EY Settlement Class Members who or
19   which could be identified with reasonable effort.         The form and method of notifying the
20   Settlement Class of the motion satisfied the requirements of Rule 23 of the Federal Rules of Civil
21   Procedure, the United States Constitution (including the Due Process Clause), the Private
22   Securities Litigation Reform Act of 1995, 15 U.S.C. § 78u-4 et seq., as amended, and all other
23   applicable law and rules, constituted the best notice practicable under the circumstances; and
24   constituted due and sufficient notice to all persons and entities entitled thereto.
25          4.      Lead Counsel are hereby awarded attorneys' fees in the amount of $255,750, and
26   $120,000 in reimbursement of Lead Counsel’s litigation expenses (which fees and expenses shall
27   be paid from the Settlement Fund), which sums the Court finds to be fair and reasonable.
28
     ORDER APPROVING
     FEES AND EXPENSES
     MASTER FILE No. 2:14-cv-2571-MCE-KJN
                                                      -1-
 1          5.      In making this award of attorneys’ fees and reimbursement of expenses to be paid
 2   from the Settlement Fund, the Court has considered and found that:
 3                  a)     The Settlement has created a fund of $775,000 in cash that has been funded
 4   into escrow pursuant to the terms of the Settlement, and that numerous Class Members will benefit
 5   from the Settlement that occurred because of the efforts of Lead Counsel;
 6                  b)     Copies of the Notice were mailed to potential Settlement Class members
 7   and nominees stating that Lead Counsel would apply for attorneys’ fees in the amount of 33% of
 8   the Settlement Fund and reimbursement of Litigation Expenses in an amount not to exceed
 9   $120,000, and there were no objections to the requested attorneys’ fees and expenses;
10                  c)     Lead Counsel have conducted the litigation and achieved the Settlement
11   with skill, perseverance, and diligent advocacy;
12                  d)     The Action raised a number of complex legal and factual issues;
13                  e)     Had Lead Counsel not achieved the Settlement there would remain a
14   substantial risk that Settlement Class members may have recovered less or nothing
15   at all from EY;
16                  f)     Lead Counsel devoted approximately 520 hours to prosecuting this action,
17   with a lodestar value of approximately $295,000, to achieve the Settlement, which expenditure is
18   reasonable based on the Court’s oversight of the case and the work described in the Declaration
19   of Lawrence M. Rolnick in Support of (A) Lead Plaintiffs’ Motion for Final Approval of Class
20   Action Settlement, and (B) Lead Counsel’s Motion for an Award of Attorneys’ Fees and
21   Reimbursement of Litigation Expenses, (ECF No. 145).
22                  g)     The amount of attorneys’ fees awarded is fair and reasonable, and
23   consistent with Ninth Circuit law as well as awards in similar cases.
24                  h)     The expenses incurred by Lead Counsel were reasonable and necessary to
25   the effective prosecution of this action, and the amount of expenses to be reimbursed from the
26   Settlement Fund is fair and reasonable.
27
28
     ORDER APPROVING
     FEES AND EXPENSES
     MASTER FILE No. 2:14-cv-2571-MCE-KJN
                                                     -2-
 1          6.      Any appeal or any challenge affecting this Court’s approval regarding any
 2   attorneys’ fees and expense application shall in no way disturb or affect the finality of the
 3   Judgment.
 4          7.      Exclusive jurisdiction is hereby retained over the parties and the members of the
 5   Settlement Class for all matters relating to this Action, including the administration,
 6   interpretation, effectuation or enforcement of the Stipulation and this Order.
 7          8.      In the event that the Settlement is terminated or the Effective Date of the
 8   Settlement otherwise fails to occur, this Order shall be rendered null and void to the extent
 9   provided by the Stipulation.
10          9.      As there is no reason for delay in the entry of this Order, and immediate entry by
11   the Clerk of the Court is expressly directed.
12          IT IS SO ORDERED.
13   Dated: July 24, 2019
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     ORDER APPROVING
     FEES AND EXPENSES
     MASTER FILE No. 2:14-cv-2571-MCE-KJN
                                                     -3-
